Exhibit 10.1








CONFIDENTIAL SEPARATION AND GENERAL RELEASE AGREEMENT
THIS CONFIDENTIAL SEPARATION AND GENERAL RELEASE AGREEMENT (the “Agreement”), is
made as of September 4, 2019 by and between Extraction Oil & Gas, Inc., a
Delaware corporation (the “Company”), XOG Services, LLC (the “Employer” and
together with the Company and its affiliates, “Extraction”) and Russell T.
Kelley, Jr. (the “Executive” and together with Extraction, the “Parties”).
WHEREAS, the Executive has been employed by the Employer under terms set forth
in that certain Employment Agreement, dated as of October 11, 2016, by and
between the Parties (the “Employment Agreement”);
WHEREAS, the Parties have mutually agreed to terminate the Executive’s
employment with Extraction (the “Separation”), with such Separation effective as
of September 15, 2019 (the “Separation Date”);
WHEREAS, this Agreement represents the waiver and release of any claims the
Executive might have against the Releasees (as such term is defined below) as of
the Separation Date; and
WHEREAS, the Parties desire to enter into this Agreement in order to set forth
the definitive rights and obligations of the Parties in connection with the
Separation.
NOW, THEREFORE, in consideration of the mutual covenants, commitments and
agreements contained herein, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Parties intending
to be legally bound hereby agree as follows:
1.Separation. Effective as of September 4, 2019, the Executive resigns from his
position as Chief Financial Officer of Extraction and from all positions as an
officer of Extraction. The Executive will continue as an employee of the
Employer until the Separation Date, at which time his employment shall
automatically terminate. The Parties acknowledge and agree that (i) this
Agreement satisfies the obligation of Extraction to provide Notice of
Termination (as defined in the Employment Agreement), (ii) the Separation is
effective as of the Separation Date, (iii) the Employment Agreement shall be
terminated and have no further effect as of the Separation Date, except for the
restrictive covenants (and related provisions) that survive termination and as
provided by this Agreement, and (iv) effective as of the Separation Date, the
Executive voluntarily resigns from any and all other offices, memberships on any
board or committee, or other roles that the Executive holds at Extraction, or
with respect to its employee benefit plans.


2.Payments Upon and After the Separation.


(a)Accrued Rights. No later than the second regular payroll date following the
Separation Date, the Executive will receive from Extraction (i) all accrued and
unpaid base salary, (ii) reimbursement for all incurred but unreimbursed
expenses for which Executive is entitled to reimbursement in accordance with
Section 4.4 of the Employment Agreement; and (iii) benefits to which Executive
is entitled under the terms of any applicable benefit plan or program; each for
services performed for Extraction through and including the Separation Date.


(b)Separation Payments. On or after the Effective Date (as defined below), in
consideration for the release as provided in Section 4(a) hereto and the other
promises contained in this Agreement, Extraction will provide the Executive with
the compensation and benefits as specified in this


1

--------------------------------------------------------------------------------

Exhibit 10.1




Section 2(b) (the “Separation Payments”) in lieu of any payments the Executive
could have been entitled to pursuant to the Employment Agreement or otherwise.


(c)Pro-Rated Current Year Annual Bonus. The Employer shall pay to the Executive
a bonus for the 2019 calendar year equal to $318,750, payable in a lump-sum on
or before the date such annual bonuses are paid to executives who have continued
employment with the Employer (but in no event earlier than 60 days after the
Separation Date nor later than the March 15 next following such calendar year).


(i)Cash Payment. The Employer shall pay to the Executive an amount equal to
$1,500,487, which amount shall be paid in a lump sum payment within sixty (60)
days after the Separation Date occurs.


(ii)Post-Employment Health Coverage. During the portion, if any, of the eighteen
(18) month period following the Separation Date that the Executive elects to
continue coverage for the Executive and the Executive’s spouse and eligible
dependents, if any, under the Company’s or the Employer’s group health plans
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended,
(“COBRA”) and/or sections 601 through 608 of the Employee Retirement Income
Security Act of 1974, as amended, the Employer shall promptly reimburse
Executive on a monthly basis for the difference between the amount Executive
pays to effect and continue such coverage and the employee contribution amount
that similarly situated active senior executive employees of the Company pay for
the same or similar coverage under such group health plans; provided, however,
that in the event that Executive becomes eligible for group health coverage from
a subsequent employer, the reimbursements provided by the Employer under this
Section 2(b)(iii) shall immediately cease.


(d)Long Term Incentive Plan. The Executive has been provided with certain
restricted stock awards (“RSAs”), restricted stock units (“RSUs”) and options to
purchase common stock of the Company (“Options” and collectively with the RSAs
and RSUs, the “Awards”) pursuant to the Company’s 2016 Long Term Incentive Plan,
effective as of October 11, 2016, as amended from time to time (the “Long Term
Incentive Plan”), and certain award agreements (the “Award Agreements”),
including (i) that certain Nonstatutory Stock Option Agreement, dated as of
October 11, 2016, (ii) that certain Nonstatutory Stock Option Agreement, dated
as of October 4, 2017, (iii) that certain Restricted Stock Unit Agreement, dated
as of October 17, 2016, (iv) that certain Restricted Stock Unit Agreement
(Performance-Vesting), dated as of April 5, 2019, (v) that certain Restricted
Stock Unit Agreement, dated as of April 5, 2019, (vi) that certain Restricted
Stock Agreement, dated as of October 4, 2017, and (vii) that certain Restricted
Stock Agreement, dated as of March 1, 2018. On the Effective Date,
notwithstanding anything to the contrary included in any Award Agreement,
one-hundred percent (100%) of outstanding Awards held by the Executive shall
immediately vest with respect to time-based vesting provisions (and any
performance-based vesting will vest based on actual performance through the end
of the performance period), and subject to earlier termination in accordance
with Section 9(e) of the Long Term Incentive Plan, all Options shall remain
exercisable for the full original term of the Award.


(e)No Other Entitlements. The Executive acknowledges that, provided Extraction
complies with its obligations hereunder, the Executive will no longer be
entitled to any other benefits, payments or contributions from Extraction other
than those specifically provided for in this Agreement.


(f)Withholding. Notwithstanding any other provision herein, Extraction will be
entitled to withhold from any amounts otherwise payable hereunder to the
Executive any amounts required to be withheld in respect of federal, state or
local taxes.




2

--------------------------------------------------------------------------------

Exhibit 10.1




3.Restrictive Covenants.


(a)Restrictive Covenants. The Executive hereby reaffirms the rights and
obligations under Articles VI, VII and VIII of the Employment Agreement
(collectively, the “Restrictive Covenants”); and agrees and acknowledges that
the Restrictive Covenants will survive the Separation and remain in full force
and effect in accordance with all of the terms and conditions thereof. The
parties agree that the non-competition covenant included within the Restrictive
Covenants will not preclude the Executive from providing services to large,
diversified entities with investments in multiple states, including the State of
Colorado, so long as, and to the extent, the Executive does not directly or
indirectly provide any services to or in respect of any operations, assets or
investments in the State of Colorado that are competitive with the business or
operations of Extraction.


(b)Remedies. The Executive hereby acknowledges and affirms that in the event of
any breach by the Executive of any of the Restrictive Covenants, monetary
damages would be inadequate to compensate Extraction. Accordingly, in addition
to other remedies which may be available to Extraction in Articles VI, VII and
VIII of the Employment Agreement or otherwise at law or in equity, Extraction
will be entitled to specifically enforce such covenants, obligations and
restrictions through injunctive and/or equitable relief, in each case without
the posting of any bond or other security with respect thereto.


4.General Release and Waiver.


(a)General Release by Executive. In exchange for the benefits and undertakings
described herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive, for and on behalf
of the Executive and each of the Executive’s heirs, executors, administrators,
personal representatives, successors and assigns, to the maximum extent
permitted by law, hereby acknowledges full and complete satisfaction of and
absolutely and irrevocably and unconditionally fully and forever releases,
acquits and discharges Extraction, and its equityholders, members and managers;
including, without limitation, each of their respective past and present direct
and indirect equityholders, owners, investors, directors, members, partners,
officers, employees, attorneys, agents and representatives, and their respective
heirs, executors, administrators, personal representatives, successors and
assigns (collectively, the “Releasees”), from any and all claims, demands,
suits, causes of action, liabilities, obligations, judgments, orders, debts,
liens, contracts, agreements, covenants and causes of action of every kind and
nature, whether known or unknown, suspected or unsuspected, concealed or hidden,
vested or contingent, in law or equity, existing by statute, common law,
contract or otherwise, which have existed, may exist or do exist, through and
including the execution and delivery by the Executive of this Agreement (but not
including the Executive’s or Extraction’s performance under this Agreement),
including, without limitation, any of the foregoing arising out of or in any way
related to or based upon:


(i)the Executive’s application for and employment with the Employer, the
Executive being an employee of the Employer, or the Separation;


(ii) any and all claims in tort or contract, including any claim under the
Employment Agreement, the Long Term Incentive Plan, the Award Agreements, and
any and all claims alleging breach of an express or implied, or oral or written,
contract, policy manual or employee handbook;


(iii) any alleged misrepresentation, defamation, interference with contract,
intentional or negligent infliction of emotional distress, sexual harassment,
negligence or wrongful discharge; or


3

--------------------------------------------------------------------------------

Exhibit 10.1




(iv)any federal, state or local law, statute, ordinance or regulation, including
but not limited to all labor and employment discrimination laws, and including
specifically the Age Discrimination in Employment Act of 1987, as amended by the
Older Workers Benefit Protection Act and otherwise (the “ADEA”).


The foregoing release does not affect the Executive’s right to benefits under
the terms of any employee benefit plan in which he participated while employed
by the Company, continuation coverage benefits under COBRA, his right to enforce
the terms of this Agreement or any claim for indemnification to which the
Executive is entitled under the Company’s directors and officers liability
insurance or under the Articles of Organization or limited liability agreement
or any indemnification agreement, or any right which as a matter of law may not
be waived.


(b)Acknowledgment of Waiver; Disclaimer of Benefits. The Executive acknowledges
and agrees that the Executive is waiving all rights to sue or obtain equitable,
remedial or punitive relief from any or all Releasees of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, attorneys’
fees and any form of injunctive relief. Notwithstanding the foregoing, the
Executive further acknowledges that the Executive is not waiving and is not
being required to waive any right that cannot be waived by law, including the
right to file a charge or participate in an administrative investigation or
proceeding of the Equal Employment Opportunity Commission or any other
government agency prohibiting waiver of such right; provided, however, that the
Executive hereby disclaims and waives any right to share or participate in any
monetary award resulting from the prosecution of such charge or investigation,
excepting only any benefit or remedy to which the Executive is or becomes
entitled pursuant to Section 922 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act.


(c)Effect of Release and Waiver. The Executive understands and intends that this
Section 4 constitutes a general release of all claims except as otherwise
provided in Section 4(a) above, and that no reference therein to a specific form
of claim, statute or type of relief is intended to limit the scope of such
general release and waiver. The Executive agrees that his acceptance of the
payments and benefits set forth in Section 2(b) will be deemed to have brought
down the claims released pursuant to Section 4(a) through and including the
Separation Date.


(d)Waiver of Unknown Claims. Each Party understands the significance of its
release of unknown claims and its waiver of statutory protection against a
release of unknown claims.


(e)Limitation of Waiver. For the avoidance of doubt, notwithstanding anything to
the contrary herein, nothing in this Section 4 shall release the Parties of
their respective obligations under this Agreement.


(f)Review and Revocation Periods. The Executive acknowledges that the Executive
has entered into this Agreement freely and without coercion, that the Executive
has been advised by Extraction to consult with counsel of the Executive’s
choice, that the Executive has had adequate opportunity to so consult, and that
the Executive has been given all time periods required by law to consider this
Agreement, including but not limited to the twenty-one (21) calendar day period
required by the ADEA (the “Review Period”). The Executive understands that he
may execute this Agreement less than twenty-one (21) days from his receipt from
Extraction, but agrees that such execution will represent the Executive’s
knowing waiver of such Review Period. The Executive further acknowledges that
within the seven (7) day period following the Executive’s execution of this
Agreement (the “Revocation Period”), the Executive will have the unilateral
right to revoke this Agreement, and that Extraction’s obligations hereunder will
become effective only upon the expiration of the Revocation Period without the
Executive’s revocation hereof. The effective


4

--------------------------------------------------------------------------------

Exhibit 10.1




date of this Agreement shall be the eighth day after Executive signs the
Agreement and does not revoke (the “Effective Date”). In order to be effective,
notice of the Executive’s revocation of this Agreement must be received by
Extraction in writing on or before the last day of the Revocation Period.


(g)General Release by Extraction. In exchange for the benefits and undertakings
described herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Extraction, for and on behalf of
the Releasees, to the maximum extent permitted by law, hereby acknowledges full
and complete satisfaction of and absolutely and irrevocably and unconditionally
fully and forever releases, acquits and discharges Executive and each of the
Executive’s heirs, executors, administrators, personal representatives,
successors and assigns, from any and all claims, demands, suits, causes of
action, liabilities, obligations, judgments, orders, debts, liens, contracts,
agreements, covenants and causes of action of every kind and nature, whether
known or unknown, suspected or unsuspected, vested or contingent, in law or
equity, existing by statute, common law, contract or otherwise related to the
Executive’s employment by Extraction, which have existed, may exist or do exist,
up through and including the execution and delivery by Extraction of this
Agreement (but not including the Executive’s or Extraction’s performance under
this Agreement); provided that Extraction and the Releasees are not hereby
releasing (i) claims related to the Executive’s willful misconduct, (ii) claims
related to the Executive’s breach of fiduciary duties to Extraction or (iii)
claims related to acts or omissions the Executive has intentionally concealed or
hidden from the Company.


5.Representations, Warranties and Covenants.


(a)Claims. The Executive represents, warrants and covenants to each of the
Releasees that at no time prior to or contemporaneous with the Executive’s
execution of this Agreement has the Executive filed or caused or knowingly
permitted the filing or maintenance, in any state, federal or foreign court, or
before any local, state, federal or foreign administrative agency or other
tribunal, any charge, claim or action of any kind, nature and character
whatsoever (“Claim”), known or unknown, suspected or unsuspected, which the
Executive may now have or has ever had against the Releasees which is based in
whole or in part on any matter referred to in Section 4(a) above. The Executive
further covenants and agrees that the Executive will not encourage any person or
entity, including but not limited to any current or former employee, officer,
director or shareholder of Extraction, to institute any Claim against the
Releasees.


(b)This Agreement. The Executive hereby represents and warrants to Extraction
that (a) this Agreement has been duly authorized, executed and delivered by the
Executive and constitutes a valid and legally binding obligation of the
Executive, enforceable in accordance with its terms; (b) the execution, delivery
and performance of this Agreement by the Executive does not conflict with,
violate or result in the breach of, any agreement, instrument, order, judgment,
decree, law or governmental regulation to which the Executive is a party or is
subject; and (c) the Executive has not transferred or attempted to transfer any
interest in the Awards to any other person.


(c)No Conflict of Interest. The Executive hereby covenants and agrees that the
Executive will not, directly or indirectly, incur any obligation or commitment,
or enter into any contract, agreement or understanding, whether express or
implied, and whether written or oral, which would be in conflict with the
Executive’s obligations, covenants or agreements hereunder or which could cause
any of the Executive’s representations or warranties made herein to be untrue or
inaccurate.


(d)Company Property. The Executive represents and warrants that as of the
execution date of this Agreement, the Executive has returned all property of
Extraction within the Executive’s possession, accessibility or control,
including (without limitation) all keys, credit cards (without further use


5

--------------------------------------------------------------------------------

Exhibit 10.1




thereof), cell phones, computers, personal digital assistants and all other
items belonging to Extraction or which contain confidential information; and, in
the case of documents, including (without limitation) all documents of any kind
and in whatever medium evidenced, including (without limitation) all hard disk
drive data, diskettes, microfiche, photographs, negatives, blueprints, printed
materials, tape recordings and videotapes; provided however, that the Executive
may retain his personal data and information including such information and data
on any Company-issued cell phone and iPad.


6.Assistance


(a)Internal Review. The Executive will make himself reasonably available to
assist and cooperate with Extraction in connection with any internal and/or
independent review of Extraction’s policies, procedures and activities in
respect of all periods during which the Executive was employed by Extraction.


(b)Litigation. The Executive acknowledges and affirms the Executive’s
understanding that the Executive may be a witness in litigation, arbitration,
government or other administrative proceedings involving Extraction, and/or the
other Releasees, and the Executive hereby covenants and agrees to testify
truthfully in any and all such proceedings. The Company shall pay for or
reimburse the Executive for all of the Executive’s out-of-pocket expenses
incurred in connection with this Section 6(b) that have been approved in advance
by the Company. The Executive further covenants and agrees, upon prior notice
and for no further compensation, to make himself reasonably available to and
otherwise reasonably assist and cooperate with Extraction and/or such other
Releasees and with its or their respective attorneys and advisors in connection
with any such litigation or administrative proceeding. Extraction will make all
reasonable efforts to ensure that such assistance and cooperation will not
materially interfere with the Executive’s employment and business
responsibilities.


7.Complete Agreement; Inconsistencies. This Agreement and any other documents
referenced herein, including, but not limited to, the provisions of the
Employment Agreement reaffirmed in Section 3 hereto, the Long Term Incentive
Plan, and the Award Agreement, constitute the complete and entire agreement and
understanding of the Parties with respect to the subject matter hereof, and
supersede in their entirety any and all prior understandings, commitments,
obligations and/or agreements, whether written or oral, with respect thereto; it
being understood and agreed that this Agreement and including the mutual
covenants, agreements, acknowledgments and affirmations contained herein, is
intended to constitute a complete settlement and resolution of all matters set
forth in Section 4 hereof.


8.Notices. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given (a) when received if delivered personally or by courier, or (b) on the
date receipt is acknowledged if delivered by certified mail, postage prepaid,
return receipt requested, as follows:


If to the Company or the Employer, addressed to:
Extraction Oil & Gas, Inc.
370 17th Street, Suite 5300
Denver, CO 80202
Attention: Legal Department
If to the Executive, addressed to the last known residential address reflected
in the Employer’s records.


6

--------------------------------------------------------------------------------

Exhibit 10.1




Notice may also be provided to such other address as either party may furnish to
the other in writing in accordance herewith, except that notices or changes of
address shall be effective only upon receipt.
9.Applicable Law; Submission to Jurisdiction.


(a)Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the State of Colorado, without regard to
conflicts of laws principles thereof.


(b)Submission to Jurisdiction. With respect to any claim or dispute related to
or arising under this Agreement, the Parties hereby consent to the exclusive
jurisdiction, forum and venue of the state and federal courts located in the
State of Colorado.


10.Arbitration. Except as otherwise provided in Section 3 hereof, any and all
claims or disputes between the Executive and Extraction or its parents,
subsidiaries and affiliates (including, without limitation, the validity, scope,
and enforceability of this Section 10) shall be submitted for final and binding
arbitration by a single arbitrator in Denver, Colorado, in accordance with the
rules for resolution of employment disputes of the American Arbitration
Association. The arbitrator shall have the power to gather such materials,
information, testimony, and evidence as he or she deems relevant to the dispute
before him or her, and each Party will provide such materials, information,
testimony, and evidence requested by the arbitrator, except to the extent any
information so requested is subject to an attorney-client or other privilege.
The arbitrator shall apply the substantive law of the State of Colorado
(excluding Colorado choice-of-law principles that might call for the application
of some other state’s law), or federal law, or both as applicable to the claims
asserted. The results of the arbitration and the decision of the arbitrator will
be final and binding on the Parties and each Party agrees and acknowledges that
these results shall be enforceable in a court of law of competent jurisdiction;
provided that the Parties agree that the arbitrator and any court enforcing the
award of the arbitrator shall not have the right or authority to award punitive
or exemplary damages to any disputing Party. No demand for arbitration may be
made after the date when the institution of legal or equitable proceedings based
on such claim or dispute would be barred by the applicable statute of
limitations. In the event either Party must resort to the judicial process to
enforce the provisions of this Agreement, the award of an arbitrator, or
equitable relief granted by an arbitrator, the Party seeking enforcement shall
be entitled to recover from the other Party all costs of litigation including,
but not limited to, reasonable attorney’s fees and court costs. All proceedings
conducted pursuant to this agreement to arbitrate, including any order, decision
or award of the arbitrator, shall be kept confidential by all Parties.


11.Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


12.Successors and Assigns. The Parties’ obligations hereunder will be binding
upon their successors and assigns. The Parties’ rights and the rights of the
other Releasees will inure to the benefit of, and be enforceable by, any of the
Parties’ and Releasees’ respective successors and assigns. Extraction may assign
all rights and obligations of this Agreement to any successor in interest to the
assets of Extraction. In the event that Extraction is dissolved, all obligations
of Extraction under this Agreement will be provided for in accordance with
applicable law.




7

--------------------------------------------------------------------------------

Exhibit 10.1




13.Amendments and Waivers. Except with respect to the Restrictive Covenants,
which will be subject to modification by a court of competent jurisdiction
pursuant to their express terms (as may be modified herein), no amendment to or
waiver of this Agreement or any of its terms will be binding upon any Party
unless consented to in writing by such Party.


14.Headings. The headings of the Sections and subsections of this Agreement are
for purposes of convenience only, and will not be deemed to amend, modify,
expand, limit or in any way affect the meaning of any of the provisions hereof.
















[Remainder of Page Intentionally Blank]


8

--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, the Parties have executed this Confidential Separation and
General Release Agreement, effective on the date as provided herein.


READ CAREFULLY BEFORE SIGNING
I have read this Confidential Separation and General Release Agreement and have
had the opportunity to consult legal counsel prior to my signing of this
Agreement. I understand that by executing this Agreement I will relinquish any
right or demand I may have against the Releasees.


EXTRACTION OIL & GAS, INC.
By:        /s/ Mark A. Erickson
Name:     Mark A. Erickson
Title:
Chief Executive Officer



XOG SERVICES, LLC
By:        /s/ Mark A. Erickson
Name:     Mark A. Erickson
Title:
Chief Executive Officer



RUSSELL T. KELLEY, JR.
                        
/s/ Russell T. Kelley, Jr.            


                        
[Signature Page]


9